697 S.E.2d 333 (2010)
STATE of North Carolina
v.
Nicholas William FORD, Defendant and
Ryan Charles Douglass, Defendant and
Martin Douglass Murray, Defendant.
No. 161P10.
Supreme Court of North Carolina.
April 19, 2010.
Rich Cassady, for Nicholas William Ford.
Richard E. Hopkins, for Ryan Charles Douglass.
Bradley Tisdale, Franklin, for Martin Douglass Murray.
Joan M. Cunningham, Assistant Attorney General, for State of North Carolina.

ORDER
Upon consideration of the petition filed by Defendants on the 13th of April 2010 in this matter for a writ of certiorari to review the order of the Superior Court, Macon County, the following order was entered and is hereby certified to the Superior Court of that County:
"Denied by order of the Court in conference, this the 19th of April 2010."
Upon consideration of the petition filed by Defendants on the 13th of April 2010 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 19th of April 2010."